Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 19, 2017

The Court of Appeals hereby passes the following order:

A18A0382. CORRIE JOHNSON v. NORDSTROM, INC.

      In 2014, Corrie Johnson filed suit against Nordstrom, Inc. (“Nordstrom”),
alleging that the retail company was using her idea for a marketing mobile software
application without paying her. On June 9, 2015, the trial court granted Nordstrom’s
motion for summary judgment. Johnson never appealed this order. More than a year
after the entry of final judgment, Johnson filed several post-judgment motions
including, a Motion to Set Aside Judgment, a Motion for Default Judgment, and a
Motion to Amend Pleadings. The trial court entered an order on February 23, 2017,
summarily denying all three motions. Johnson sought discretionary review of the
denial of her Motion to Set Aside Judgment, which we denied. See Case No.
A17D0365 (decided April 25, 2017).


      On June 7, 2017, Johnson filed another Motion to Amend Pleadings, seeking
to supplement and amend her original complaint. On July 5, 2017, the trial court
denied Johnson’s motion.1 She then filed the instant direct appeal, challenging the
trial court’s denial of her Motion to Amend Pleadings. We, however, lack jurisdiction
for several reasons.




      1
       In the July 5, 2017 order, the trial court also: (1) granted Nordstrom’s motion
to dismiss appeal; (2) denied Nordstrom’s amended motion for attorneys’ fees and
expenses; and (3) denied additional post-judgment motions filed by Johnson.
      First, although styled as a Motion to Amend Pleadings, Johnson’s most recent
motion is in essence yet another attempt to challenge the trial court’s grant of
Nordstrom’s motion for summary judgment.2 See Rubiani v. State, 279 Ga. 299, 299
n.1 (612 SE2d 798) (2005) (the substance of a motion, rather than its nomenclature,
controls). Johnson never sought to appeal the trial court’s entry of judgment.
Moreover, her present attempt to indirectly contest the June 9, 2015 ruling — more
than two years after the entry of judgment — is clearly untimely. See OCGA § 5-6-38
(a) (A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed.); Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560)
(2012) (“The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction upon an appellate court.”) (punctuation omitted).


      Second, to the extent that Johnson’s June 7 motion may be construed as a
motion for reconsideration of the trial court’s grant of summary judgment, the denial
of a motion for reconsideration is not directly appealable, and the filing of such a
motion does not extend the time for filing an appeal. Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271- 272
(326 SE2d 5) (1985).


      Lastly, to the extent that Johnson is seeking to set aside the trial court’s entry
of summary judgment, we already denied her application for discretionary review.
That denial was an adjudication on the merits, thus the doctrine of res judicata bars
this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859,
860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649
SE2d 313) (2007).


      2
        In any event, Johnson’s Motion to Amend Pleadings to add a fraud claim
more than two years after the grant of summary judgment is clearly untimely. See
Duffy v. Landings Assn., Inc., 254 Ga. App. 506, 509 (2) (563 SE2d 174) (2002)
(“While the right to amend is very broad, it may not be exercised after the case has
been tried and judgment rendered therein.”) (citation omitted).
For the foregoing reasons, Johnson’s direct appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               10/19/2017
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.